Title: Excise, [15 January] 1795
From: Madison, James
To: 


[15 January 1795]

   
   In his 19 November 1794 annual address to Congress, Washington urged “a definitive plan for the redemption of the Public Debt.” On 15 December Smith (South Carolina) reported from committee such a plan (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 791, 894, 979, 1010). On 15 January the Committee of the Whole considered the second resolution in Smith’s report, which proposed that previous time limits on excises be repealed and “the said several acts be continued in force until the year 1801.” Tracy argued that “a great deal of the value of a tax consisted in its permanency.”


Mr. Madison said that the argument in favour of permanency, advanced by the gentleman from Connecticut, had force as well as plausibility. But his reasoning would operate against all experimental taxation whatever. It had been said that voting for or against the snuff and sugar excise, would be a criterion of the disposition to pay off the public debt. That criterion will not be assumed by those who are to judge the point. The whole dispute is about a branch of the revenue, said to be worth eighty or ninety thousand dollars per annum, an object not of very much importance. The select committee, however, had doubted extremely whether the revenue would be efficient at all. He begged that it might be understood that the question is not, shall the tax be now repealed, but only is it proper that it should be continued beyond the time originally intended, before it has been tried? In answer to what the gentleman from Connecticut had said of permanency, he thought it would argue greater stability for the government not to prolong the tax any farther, till the end of the period at first stipulated. Experience would, by that time, have assisted in forming a final opinion on the subject.
